MEMORANDUM **
Frank Von Crowe (“Crowe”) appeals his conviction and 188-month prison sentence for conspiracy to distribute methamphetamine, see 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), and possessing methamphetamine with intent to distribute, see id. § 841(a)(1), (b)(1)(A). We affirm.
Viewing the evidence in the light most favorable to the prosecution, the evidence presented at trial establishes that Crowe knowingly possessed methamphetamine with intent to distribute, and intentionally participated in a conspiracy to distribute methamphetamine. See United States v. Kilby, 443 F.3d 1135, 1139 (9th Cir.2006); United States v. Weber, 320 F.3d 1047, 1050-51 (9th Cir.2003) (reviewing sufficiency of evidence challenge for plain error where defendant failed to move for a judgment of acquittal). We decline to reach Crowe’s ineffective assistance of counsel claims because the proper avenue to bring these claims is on collateral attack of his conviction. See United States v. Velte, 331 F.3d 673, 681 (9th Cir.2003). Although the district court technically violated Federal Rule of Criminal Procedure 32(i)(l)(A), it was harmless error. See United States v. Sustaita, 1 F.3d 950, 953-54 (9th Cir.1993). Finally, the district court’s sentence is reasonable. The district court represented that it considered the factors under 18 U.S.C. § 3553(a), and the record reflects that a criminal history category of I understates Crowe’s history of illegally distributing drugs. See United States v. Marcial-Santiago, 447 F.3d 715, 717 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.